DETAILED ACTION
Claims status
In response to the application filed on 08/14/2020, claims 1-45 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Election/Restrictions
Restriction to one of the following “INVENTIONS” is required under 35 U.S.C. 121:
Claims 1-3, 37-38, and 45 (An apparatus, i.e., “transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “to transmit a first data signal of the first user equipment and second data signal of the second user equipment using a non-orthogonal multiple access, NOMA, scheme, and wherein the first data signal and the second data signal are modulated using different waveforms prior to superposition of the first and second data signals.” [Emphasis Added]. The subject matter classified in H04L1/0003, and H04L1/0041.
Claims 4-16, 39-40 (An apparatus, i.e., “transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “to modulate the first data signal and the second data signal using different waveforms prior to superimposing the first and second data signals, process the first data signal and the second data signal according to a pathloss or signal attenuation on a channel between the first and second user equipments and the apparatus or according to the geographical locations of the first user equipment and the second user equipment relative to the apparatus, and superimpose the first data signal and the second data signal.", [Emphasis Added]. The subject matter classified in H04B17/318.
Claims 17-19, 43 (An apparatus, i.e., “receiving side”, for serving a plurality of UEs) are drawn to the apparatus wherein “…to receive on resources, which are shared by a plurality of user equipments, which comprise at least a first user equipment and a second user equipment, a superimposed signal comprising at least a first data signal of the first user equipment and a second data signal of the second user equipment, the first data signal and the second data signal modulated using different waveforms and processed according to a non-orthogonal multiple access, NOMA, scheme, wherein the apparatus is configured to process the received superimposed signal to acquire the first data signal and the second data signal, and wherein the apparatus is configured to demodulate the first data signal and the second data signal on the basis of the waveforms used for modulating the first data signal and the second data signals.” [Emphasis Added]. The subject matter classified in H04L27/2601, and H04L1/0045.
Claims 20-26, 41-42 (An apparatus, i.e., “another transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “transmitting data of a plurality of user equipments, which comprise at least a first user equipment and a second user equipment, on resources shared by the plurality of user equipments, the apparatus is configured to process the first data signal and the second data signal according to a pathloss or signal attenuation on a channel between the first and second user equipments and the apparatus or according to the geographical locations of the first user equipment and the second user equipment relative to the apparatus, superimpose the first data signal and the second data signal, and modulate the superimposed signal using a certain waveform, wherein the first data signal and the second data signal are further processed according to a mobility of the first user equipment and the second user equipment.", [Emphasis Added]. The subject matter classified in H04L5/0007, and H04L5/0069.
Claims 27-33, and 34-36 (A User Equipment (UE), i.e., “receiving side”, served by an apparatus) are drawn to the apparatus wherein “to receive data from the apparatus on resources shared by the user equipment and at least one further user equipment, the user equipment is configured to receive a superimposed signal comprising a first data signal of the user equipment and a second data signal of the further user equipment, wherein the first data signal is modulated using a first waveform, and the second data signal is modulated using a second waveform, the first waveform being different from the second waveform.” [Emphasis Added]. The subject matter classified in H04W76/042, and H04L1/0009.
Claim 44 (A method for receiving in a wireless communication system) is drawn to the method wherein  “receiving a superimposed signal comprising a first data signal of the first user equipment and a second data signal of the second user equipment, cancelling the second data signal from the superimposed signal, decoding the data from the first data signal, wherein the first data signal is modulated using a first waveform, and the second data signal is modulated using a second waveform, the first waveform being different from the second waveform.” [Emphasis Added]. The subject matter classified in H04L25/03006.


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is the process performed by the apparatus serving the plurality of UEs for transmitting data using NOMA, that is not recited in the Group II. Group II is also performed by an Apparatus serving the plurality of UEs for modulating and processing data signal according to a pathloss or signal attenuation on a channel.
The special feature of Group III is performed by an Apparatus serving the UEs for receiving data resources according to NOMA and demodulating the data signals, that is not included in both Groups 1 and II.
The special feature of Group IV is performed by an Apparatus serving the UEs for transmitting data based on pathloss or signal attenuation, superimposing, and modulating the signals, that is not recited in the Groups I-III.
The special feature of Group V is performed by a UE served by the apparatus for receiving superimposed data, and modulating the signals. The step is totally operated by UE that is not included in the Groups I-IV.
cancelling the second data signal, and decoding data signal, i.e., the underlined portion is not recited in the Groups 1-V.
Therefore, Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416